 


113 HR 3620 IH: Local Hire Act
U.S. House of Representatives
2013-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3620 
IN THE HOUSE OF REPRESENTATIVES 
 
November 22, 2013 
Ms. Bass (for herself, Mr. Bishop of New York, Mr. Waxman, Ms. Hahn, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend titles 23 and 49, United States Code, to allow local hiring for transportation projects. 
 
 
1.Short titleThis Act may be cited as the Local Hire Act.  
2.Highway projectsSection 112 of title 23, United States Code, is amended by adding at the end the following: 
 
(h)Local hiring 
(1)In generalNotwithstanding any other provision of law, a State may establish local hiring bid specifications or consider the hiring of local workers in the evaluation of bids and proposals for a project under this title.  
(2)DefinitionFor purposes of this subsection, the term local means the geographic boundaries of a local area, as defined by the contracting agency, in which the project is located. . 
3.Public transportation projectsSection 5325 of title 49, United States Code, is amended by adding at the end the following: 
 
(k)Local hiring 
(1)In generalNotwithstanding any other provision of law, a recipient of assistance under this chapter may establish local hiring bid specifications or consider local hiring in the evaluation of bids and proposals for a project under this chapter.  
(2)DefinitionFor purposes of this subsection, the term local means the geographic boundaries of a local area, as defined by the contracting agency, in which the project is located.  . 
 
